NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIRES RENE CANALES-                           No.   15-72368
GRANADO,
                                                 Agency No. A205-320-641
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Martires Rene Canales-Granado, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s determination that Canales-

Granado failed to establish that the harm he suffered or fears in El Salvador was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Thus, Canales-Granado’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Canales-Granado failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not

establish the necessary state action for CAT relief); see also Aden v. Holder, 589
F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Canales-Granado’s contention regarding

adjustment of status because he failed to raise it to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review


                                         2                                     15-72368
claims not presented to the agency).

      We do not consider Canales-Granado’s contentions regarding cancellation of

removal or voluntary departure because the BIA did not decide those issues, see

Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited

to the grounds relied on by the BIA), and Canales-Granado does not contend this

was in error, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir.

2013) (failure to contest issue in opening brief resulted in waiver).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                15-72368